Citation Nr: 1414446	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to diabetes mellitus and/ or coronary artery disease.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/ or coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for hypertension and peripheral vascular disease.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.

The RO also denied service connection for a heart disability in the July 2008 rating decision, which the Veteran also appealed.  However, in an October 2011 rating decision the RO granted service connection for coronary artery disease.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There is no medical opinion obtained to address the etiology of the Veteran's  peripheral vascular disease and hypertension - specifically whether either or both disorders were caused or aggravated by service-connected diabetes mellitus and or service-connected coronary artery disease. The case is therefore REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his peripheral vascular disease and/ or hypertension disabilities.  If the Veteran identifies any relevant records, make efforts to obtain them.

2.  Send the Veteran a notice letter addressing the criteria for service connection for hypertension and peripheral vascular disease, to include as secondary to diabetes mellitus and/ or coronary artery disease.

3.  Schedule the Veteran for an appropriate examination to determine the CAUSE of hypertension and peripheral vascular disease.  THAT IS, THE EXAMINER MUST EXPRESS AN OPINION AS TO THE CAUSE OF BOTH HYPERTENSION AND PERIPHERAL VASCULAR DISEASE. 

The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  

The examiner must review the record and provide EXPLAINED RESPONSES to the following questions:

Did the Veteran's reported leg cramps in service represent the onset of peripheral vascular disease? If so, why and if not, why not? Please provide the medical basis for your response. 

Was the Veteran's peripheral vascular disease CAUSED OR AGGRAVATED (I.E., WORSENED) by the service-connected diabetes mellitus AND/OR service-connected coronary artery disease? If so, why? If not, why not? Please provide the medical basis for your response. 
   
Was the Veteran's hypertension CAUSED OR AGGRAVATED (I.E., WORSENED) by the service-connected diabetes mellitus AND/OR service-connected coronary artery disease? If so, why? If not, why not? Please provide the medical basis for your response. 
   
THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The law requires the Board to evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT, AND WILL LIKELY RESULT IN A RETURN OF THE EXAMINATION REPORT TO THE EXAMINER FOR AN ADDENDUM. 
   
4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


